Citation Nr: 0309047	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied entitlement to 
service connection for hypertension, heart disability, 
hearing loss, tinnitus, circulatory disability, residuals of 
a cold injury and psychiatric disability, to include PTSD.

In January 2001, the Board issued a decision denying the 
veteran's claims of entitlement to service connection for 
hypertension, heart disability, hearing loss, tinnitus, 
circulatory disability, residuals of a cold injury 
(frostbite) and psychiatric disability, to include PTSD.  The 
veteran appealed the January 2001 decision, and in an order 
dated in May 2001, the United States Court of Appeals for 
Veterans Claims (Court), granted a joint motion to vacate the 
Board's January 2001 decision and remand the case to the 
Board.  Thereafter the case was returned to the Board. 

In August 2002, Board denied the veteran's claims of 
entitlement to service connection for hypertension, heart 
disability, circulatory disability and residuals of a cold 
injury (frostbite).  As will be discussed in further detail 
below, a decision as to the issues listed on the title page 
of this action was deferred while the Board undertook 
evidentiary development.


REMAND

The joint motion adopted by the Court in its May 2001 order 
in essence took the position that a remand of this case was 
warranted in light of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and Holliday v. Principi, 14 Vet. App. 280 
(2001).  The joint motion additionally found that although 
the January 2001 Board decision did consider the veteran's 
claims under the VCAA, the Board provided no explanation as 
to how the development of the veteran's claims fulfilled the 
requirements of the VCAA.  The joint motion also noted, in 
essence, that the veteran's claims had been developed at the 
RO level under the law and regulations governing the 
development of claims which existed prior to the enactment of 
the VCAA.  The joint motion requested that the Board re-
adjudicate the claims that were denied in the January 2001 
Board decision, with a specific explanation as to whether all 
of the provisions of the VCAA had been met under the facts of 
the instant case. 

In November 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board are 
incomplete, but have already resulted in the acquisition of 
the report of a June 2002 VA audiologic examination of the 
veteran and a November 2002 statement by a social worker 
associated with a Vet Center.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and in any event 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

With respect to the veteran's claimed hearing loss and 
tinnitus in particular, the record reflects that he served as 
a light weapons infantryman in service.  A June 1998 report 
by a private audiologist indicates that the veteran has 
bilateral hearing loss that is likely the result of a history 
of shooting guns in service.  Notably, the veteran has not 
been afforded a VA examination addressing the etiology of his 
hearing loss.  Nor has he been afforded a VA examination in 
connection with his claim for service connection for 
tinnitus.

With respect to his claim for psychiatric disability, to 
include PTSD, the veteran contends that he has PTSD resulting 
from stressful events in service including discovering dead 
bodies while on patrol in the Demilitarized Zone in Korea, 
and witnessing the firing of mortars and bazookas into the 
Demilitarized Zone; he has not provided VA with any 
information concerning the specific circumstances of his 
alleged service stressors.  In November 2002 the Board 
requested that the veteran provide specific information 
concerning his claimed stressors and was advised that this 
information was required for the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to conduct 
research in an attempt to verify his stressors.  The record 
reflects that the veteran responded in December 2002 that he 
would provide information needed to complete his claim, but 
he nevertheless inexplicably did not provide the information 
requested of him by the Board.  The Board reminds the veteran 
that the Court has held that the duty to assist is not a one-
way street, and an appellant must do more than passively wait 
for assistance when he has information essential to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  The Board 
is of the opinion that an attempt should be made to verify 
the veteran's stressors through the USASCRUR.  

In addition, the record reflects that while a February 1999 
statement by a readjustment counseling specialist at a Vet 
Center indicates that the veteran experiences symptoms of 
PTSD, there currently is no competent evidence on file of a 
diagnosis of PTSD.  The Board notes that the veteran has not 
been afforded a VA psychiatric examination in connection with 
his claim.

The Board lastly notes that the veteran has alleged treatment 
at the Grand Island, Nebraska VA Medical Center (VAMC) for 
1999, and at the Omaha, Nebraska VAMC for 2002.  Records from 
the Grand Island facility are not on file, and the June 2002 
audiologic report from the Omaha facility suggests that 
additional VA records may be available.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain records from 
the VAMCs in Grand Island, Nebraska 
and in Omaha, Nebraska for the 
period from 1999 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records.  The USASCRUR 
should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also 
be requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to while in Korea for the period 
during which he served with such 
unit.

5.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorders present.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The examiner should provide 
an opinion with supporting rationale 
as to whether it is at least as 
likely as not that any currently 
present acquired psychiatric 
disorder is related to active 
military service.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  

6.  The RO should also arrange for a 
VA audiologic examination of the 
veteran to determine the nature, 
extent and etiology of his bilateral 
hearing loss, and the nature, extent 
and etiology of his tinnitus.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any bilateral 
hearing loss and tinnitus identified 
is related to service.  The 
rationale for all opinions expressed 
should be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the statement of the case 
issued in May 1999, and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

